DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, lines 12-14, applicant recites “ the plurality of substrate pressing portions being present within a range of greater than or equal to 0 mm and less than or equal to 80 mm” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains.  According to applicant specification, the substrate pressing portions are present with reference number 210 (Figure 4).  The substrate pressing portions (plural) cannot be present within a range that is equal to 0 mm simply because two substrate pressing portions (plural) cannot be present at the same location with 0 mm which is at the center of the lid portion.
In claim 3, applicant recites “the plurality of substrate pressing portions are present within a range of greater than or equal to 0o and less than or equal to 30o in the horizontal direction from the center of the container main body when the lid is viewed from the front”  According to applicant specification, the substrate pressing portions are present with reference number 210 (Figure 4).  The substrate pressing portions (plural) cannot be present within a range that is equal to 0 o simply because two substrate pressing portions (plural) cannot be present at the same location with 0 o which is at the center of the lid portion in the horizontal direction from the center of the container main body when the lid is viewed from the front. 
In claim 6, applicant recites “the plurality of substrate pressing portions are present within a range of greater than or equal to 0o and less than or equal to 21o in the horizontal direction from the center of the container main body when the lid is viewed from the front”  According to applicant specification, the substrate pressing portions are present with reference number 210 (Figure 4).  The substrate pressing portions (plural) cannot be present within a range that is equal to 0 o simply because two substrate pressing portions (plural) cannot be present at the same location with 0 o which is at the center of the lid portion in the horizontal direction from the center of the container main body when the lid is viewed from the front. 
Claims 3-8 are also rejected under 112(a) due their dependency to claim 1.  Correction and explanation is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 7-8 applicant recites the phrases in each claim and each instances, “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (2018/0068882) in view of Ogawa (8,356,713).

    PNG
    media_image1.png
    739
    1331
    media_image1.png
    Greyscale

As to claims 1, Kato discloses a substrate storage container (1), comprising: a container main body (2) having an opening at a front side, a support portion (11, 12) for supporting a substrate in the interior thereof, a plurality of substrate receiving portion (20)  located more toward the side of a rear wall side than the support portion; and a lid (3) having a pressing member (4) with a plurality of substrate pressing portion (25) for pressing the substrate; the substrate storage container supporting the substrate by lifting the substrate from the support portion with the plurality of substrate pressing portion and the plurality of substrate receiving portion when the lid is attached to the container main body ([0043] discloses the substrate W gradually pushed to the deep side and move upward on the lower inclined surface of the holding grooves), and supporting the substrate with the support portion when the lid is removed from the container main body (once the lid is removed, the substrate is support at the shelf of the side support portion 11 and the rear support portion 20).  
 However, Kato does not specifically discloses the substrate receiving portion and the substrate pressing portion being present within a range of greater than or equal to 0 mm and less than or equal to 80 mm in the horizontal direction from a vertical center line that passes through the center of the container main body when the lid is viewed from the front; and a position corresponding to the center of the substrate when the substrate is stored in the substrate storage container being designated as the center of the container main body, wherein the substrate receiving portion is present within a range of greater than or equal to 20° and less than or equal to 30° on each side of the horizontal direction from the center of the container main body when the rear wall is viewed from the front and the pressing member comprises an elastic arm with an arch shape extending the horizontal direction and supported from both ends thereof, and wherein the plurality of substrate pressing portions comprises at least two substrate pressing portion located apart from each other on the arm.  Nevertheless, Kato shows in Figure 4 in the above side by side comparison, clearly discloses a similar arrangement of the position of substrate storage receiving portion and the substrate pressing portion, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate receiving portion and the substrate pressing portion being present within a range of greater than or equal to 0 mm and less than or equal to 80 mm in the horizontal direction from a vertical center line that passes through the center of the container main body when the lid is viewed from the front; and a position corresponding to the center of the substrate when the substrate is stored in the substrate storage container being designated as the center of the container main body, wherein the substrate receiving portion is present within a range of greater than or equal to 20° and less than or equal to 30° in the horizontal direction from the center of the container main body when the rear wall is viewed from the front since because the selection of the specific angles and distances such as disclosed by Kato or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  Furthermore, the angles and distances as claimed would also have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05.
Ogawa discloses a front retainer  (Figure 5) for a substrate storage container (1), the front retainer comprises a pressing member comprises an elastic arm (31) with an arch shape  (Figure 5) extending the horizontal direction and supported from both ends (both end 26) thereof, and wherein the plurality of substrate pressing portions (34) comprises at least two substrate pressing portion (34)  located apart from each other on the arm (Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing members of Kato with arch shape pressing member with substrate pressing portion as taught by Ogawa to provide an arch shape pressing member in order to support the front circumference of the substrate with arch shape pressing member with two pressing portion or prevent displacement of the pressing member not properly engage with the substrate. 

As to claim 3, Kato does not specifically disclose the plurality of substrate pressing portion is present within a range of greater than or equal to 0° and less than or equal to 30° in the horizontal direction from the center of the container main body when the lid is viewed from the front.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate pressing portion is present within a range of greater than or equal to 0° and less than or equal to 30° in the horizontal direction from the center of the container main body when the lid is viewed from the front since because the selection of the specific angles and distances such as disclosed by Kato or as claimed would have been an obvious matter of design choice.  Furthermore, the angles and distances as claimed would also have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05.
As to claim 4, Kato further discloses a plurality of substrate receiving portion (20, Figure 4) are located horizontally symmetrically with respect to the vertical center line.  But does not specifically disclose within a range of greater than or equal to 20° and less than or equal to 30° in the horizontal direction from the center of the container main body when the rear wall is viewed from the front.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the substrate receiving portion is present within a range of greater than or equal to 20° and less than or equal to 30° in the horizontal direction from the center of the container main body when the rear wall is viewed from the front since because the selection of the specific angles and distances such as disclosed by Kato or as claimed would have been an obvious matter of design choice.  Furthermore, the angles and distances as claimed would also have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05.
As to claim 6, Kato does not disclose specifically disclose the substrate pressing portion is present within a range of greater than or equal to 0° and less than or equal to 21° in the horizontal direction from the center of the container main body when the lid Is viewed from the front.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify substrate pressing portion is present within a range of greater than or equal to 0° and less than or equal to 21° in the horizontal direction from the center of the container main body when the lid Is viewed from the front since because the selection of the specific angles and distances such as disclosed by Kato or as claimed would have been an obvious matter of design choice.  Furthermore, the angles and distances as claimed would also have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05.
As to claim 7, Kato as modified further discloses the at least two of substrate pressing portions are located substantially opposite to the corresponding plurality of substrate receiving portions along a front-rear direction that connects the lid and the rear wall of the container main body (Kato discloses that the two substrate pressing portion are substantially opposite to the plurality of substrate receiving portion, and upon modify by Ogawa, the location of the pressing portion are still substantially opposite to the substrate receiving portion).
As to claim 8, Kato as modified further discloses the at least two of substrate pressing portions (34) are substantially located in both end portions of the arm with an outward convex arch shape extending on a horizontal plane (Figure 5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (2018/0068882) and Ogawa (8,356,713), further in view of Cho (2014/0197068).
As to claim 5, Kato does not specifically disclose the substrate has a diameter of 300 mm.  Nevertheless, Cho discloses a wafer holding apparatus with front opening wafer storage container and holding wafer (10) with size of 300mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer size of Kato with 300mm as taught by Cho in order to provide the container that can hold various size of wafer such as 300mm wafer size or 450 mm.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8  have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736